Citation Nr: 0021235	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-30 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the left hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1972 and from March 1980 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for traumatic arthritis 
of the left hand.  In November 1996, the veteran's claims 
file was transferred to the Cheyenne, Wyoming, VARO for 
further development and adjudication at the request of the 
veteran.  

The Board notes that the veteran timely perfected an appeal 
on the issue service connection for post-traumatic stress 
disorder (PTSD). At the September 1997 hearing the veteran 
requested that this issue be withdrawn from consideration.  
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1999).  Therefore, the issue of service 
connection for PTSD is not before the Board.

The Board further notes that the veteran timely filed a 
notice of disagreement and substantive appeal on the issue of 
service connection for obstructive airway disease.  By rating 
decision in March 1998, the RO granted service connection 
for obstructive airway disease with a noncompensable 
evaluation, effective from September 1, 1994. 

The March 1998 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection for obstructive airway disease.  As the 
veteran did not express disagreement with the "down-stream" 
issue of the percentage evaluation assigned, such matter is 
not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 
1158 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 
(Fed. Cir. 1997); see also Holland v. Gober, 10 Vet. App. 
433, 435 (1997) (per curiam).

In October 1996, the veteran filed a claim for service 
connection for residuals of a fracture of the left ring 
finger with pain, loss of motion and throbbing, which 
prevented writing.  Further VA outpatient treatment records 
note sensory loss over the left hand, possibly secondary to 
an old hand injury.  It does not appear that any action has 
been taken on these claims.  Therefore, the claims are 
referred to the RO for further development and adjudication 
as necessary.  

In September 1999, the Board remanded the veteran's claim for 
the scheduling of a hearing before a Member of the Board.  


FINDING OF FACT

The record contains no competent diagnosis of traumatic 
arthritis of the left hand.  


CONCLUSION OF LAW

The claim of entitlement to service connection for traumatic 
arthritis of the left hand is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In January 1976, the veteran filed an initial claim for VA 
benefits for service connection for a left hand condition, 
incurred in 1970.  The veteran requested that a VA 
examination, scheduled in January 1976 be canceled, and in a 
February 1976 decision, the RO found that the evidence of 
record was insufficient for rating purposes.  

The veteran's service medical records in April 1994, note 
complaints of left hand pain of more than three weeks 
duration, following being kicked in the hand.  He reported 
that the pain increased with gripping and decreased with 
heat.  Physical examination showed no bruising or swelling 
and full range of motion of the wrist and fingers without 
tenderness or crepitus.  The examiner noted tenderness to 
palpation on the dorsal aspect of the left wrist.  X-ray 
examination showed a chip fracture of the distal hamate of 
the left hand.  

In a statement, dated in October 1995, the veteran stated 
that he suffered from traumatic arthritis of the left hand as 
a result of a chip fracture of the distal hamate in June 1992 
and sensitive area on the back of his left hand since April 
1994.  He noted that he was left-handed and was a student, 
and his left hand condition made it difficult to take notes 
or written examinations.  

A VA examination was conducted in March 1996.  The veteran 
complained of pain in his left hand with writing.  Physical 
examination revealed some tenderness between the fourth and 
fifth metacarpal on the left, with no obvious deformity or 
atrophy.  X-ray examination of the left hand was normal.  The 
examiner provided an assessment of soft tissue pain of the 
left hand.  

By rating decision in April 1996, the RO granted service 
connection for residual painful motion due to a chip fracture 
of the distal hamate bone of the left hand with a 10 percent 
evaluation, effective from September 1, 1994.  

In his notice of disagreement, received in May 1996, the 
veteran noted that traumatic arthritis of the left hand had 
not been diagnosed during service, but requested that the 
injury to the left hand and residuals thereof be granted 
service connection.  

X-ray examination of the left hand in July 1996 appeared to 
be normal.  A history of old injury was noted, but no 
significant abnormalities were seen by the physician.  A VA 
outpatient treatment record in October 1996 noted complaints 
of left hand dorsal pain.  The examiner stated that this 
might be secondary to an old hand injury, based on 
chronology.  An assessment of questionable left carpal tunnel 
syndrome was reported.  

A VA examination was conducted in October 1996, and the 
examiner noted review of the veteran's medical records.  The 
veteran reported increasing pain with movement in his left 
hand.  The examiner noted that the veteran's current 
complaints of pain were not in the area of the chip fracture 
of the distal hamate, suffered in 1994.  The examiner stated 
that the veteran had no tenderness at all, except in the 
areas of normal tenderness on human hands.  No pain on range 
of motion was reported.  The examiner noted that X-ray 
examination was within normal limits with insufficient 
evidence to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof.  

A VA neurology consultation in October 1997 noted complaints 
of pain over the dorsum of the hand, worse with use.  Sensory 
examination showed area of left hand from palm through fourth 
finger, was decreased by 50 percent.  

In September 1999, the Board remanded the veteran's claim for 
the scheduling of a hearing before a Member of the Board.  By 
letter, received in September 1999, the veteran stated that 
he no longer wished to have a hearing.  The veteran further 
reported that he saw a neurologist at the VA Hospital in 
October 1997, who "was talking about nerve damage and 
possibly an operation."  The veteran stated that the pain in 
his hand had become almost constant and he had difficulty 
gripping objects.  He indicated a belief that the pain was 
caused by arthritis.  

By statement, received in December 1999, the veteran stated 
that the injury to his left hand was a result of sparring and 
blocking numerous leg kicks.  The veteran reported that he 
was aware that the chip fracture of the distal hamate was not 
causing his hand pain.  



II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
arthritis, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The record contains no current diagnosis of traumatic 
arthritis of the left hand.  The Board notes that the veteran 
has already been granted service connection for residuals of 
the chip fracture of the distal hamate of the left hand.  The 
Board further notes that the veteran has filed a claim for 
service connection for residuals of a fractured left ring 
finger and has reported nerve disabilities of the left hand.  
These issues are not currently before the Board and have been 
referred to the RO for further adjudication and development.  
In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette, 8 Vet. App. at 79-80.  The veteran has not 
identified any medical evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).



ORDER

Entitlement to service connection for traumatic arthritis of 
the left hand is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

